Bellows, J.
At the January term, 1858, this cause was tried, and a verdict rendered for the defendant, Boynton. A motion to set aside the verdict was made at the *356same term for. errors in the ruling of the court, and also because the verdict was against evidence. The questions arising on this motion were assigned to the law term of this court, and there considered, and at the July term, 1858, judgment was ordered upon the verdict.
At the September trial term, 1858, of this court, the motion now before us was made, that the verdict may be set aside, or judgment rendered, open to review.
The application to set aside the verdict is upon the ground that by some accident, mistake or misfortune, justice has not been done, and a farther hearing would be just and equitable. The substance of the allegations in • the motion is, that upon the proofs in the cause, and which are stated in the motion, the verdict, upon the plainest principles of law and justice, ought to have been for the plaintiff; and therefore it is that by some accident, mistake or misfortune, justice has not been done.
In this way the court is asked to consider again the questions already passed upon, though in another aspect, and that is, as bearing upon the position that justice has failed to be done, by accident, mistake or misfortune. If this application is sustained and a new trial granted, it must be upon grounds that will in most cases admit a motion of this general character, after the grounds of it have once been considered in detail, and held insufficient to set aside the verdict. To sustain this proceeding the plaintiff relies upon the provisions of the 24th section of the aet of 1855, remodeling the judiciary; but we are inclined to hold that these provisions will not admit of such construction as is claimed. This act establishes an independent Court of Common Pleas, with a right to appeal to the Supreme Judicial Court in all matters where the damages demanded exceed one hundred dollars; and in these eases there is no provision for the transfer of motions for new trials, and other questions of law, to the Supreme Court other than by appeal. It was, therefore, *357proper that the Court of Common Pleas should have the power to grant new trials; and to remove all doubt upon the subject this provision was probably inserted. The power is to grant new trials for sufficient cause shown, and what is sufficient cause is to be found in the rules of the common law and the course of the court; and we are unable to perceive any purpose to change the rules which had heretofore governed the granting of new trials.
The provision in the same section, empowering the Supreme Judicial Court to grant a review, is substantially identical with the former law, in relation to the Superior Court of Judicature, and it is expressly provided that the proceedings shall be the same. There is, also, a provision in relation to the court in which such review shall be had, and a careful examination of that section leads to the belief that the subject of new trials and reviews was introduced with the view of adapting the proceeding to the courts then established, and not with any purpose of changing the causes for which they might be granted.
We hold, therefore, that the questions raised by this application have already been adjudicated, and that the motion for a new trial must be denied.
Something has been said in the course of the discussion, of newly discovered evidence as a ground for a new trial. But the evidence is merely cumulative, and is not of that decisive character required, to entitle a party to a new trial. And beside, no such question has been transferred to this court.
In respect to the other part of the motion, we are of the opinion that judgment should be rendered, open to review. From an examination of the pi’oofs adduced on the trial, with the additional evidence laid before us, we think it a proper case for the exercise of the discretion of the court, in giving the plaintiff the right to bring review.
There must, therefore, be

Judgment on the verdict, open to review.